Exhibit 10.10B
SECOND AMENDMENT TO CREDIT AGREEMENT
Parties:

         
 
  “CoBank”:   CoBank, ACB
 
      5500 South Quebec Street
 
      Greenwood Village, Colorado 80111
 
       
 
  “Borrower”:   CHS Inc.
 
      5500 Cenex Drive
 
      Inver Grove Heights, Minnesota 55077
 
       
 
  “Syndication Parties”:   The entities named below on the signature pages

Execution Date: October 18, 2007
Recitals:
          A. CoBank, as Administrative Agent (in such capacity “Administrative
Agent”) and as a Syndication Party, the Syndication Parties signatory thereto
(collectively with any Persons who subsequently become Syndication Parties
“Syndication Parties”), and Borrower, entered into that certain 2006 Amended and
Restated Credit Agreement (Revolving Loan) dated as of May 18, 2006, and that
certain First Amendment to Credit Agreement dated May 8, 2007 (as so amended,
and as further amended, restated or replaced from time to time, the “Credit
Agreement”), pursuant to which the Syndication Parties agreed to make certain
loans to Borrower and to issue Letters of Credit for the account of Borrower
(collectively “Facilities”) under the terms and conditions set forth in the
Credit Agreement.
          B. Borrower has requested that the Agent and the present Syndication
Parties make certain modifications to the Credit Agreement with respect to
Borrower’s rights to effect a Commitment Increase, which the Agent and the
Syndication Parties are willing to do under the terms and conditions as set
forth in this Second Amendment to Credit Agreement (“Second Amendment”).

 



--------------------------------------------------------------------------------



 



Agreement:
          Now, therefore, in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1. Amendments to Credit Agreement. The Credit Agreement is amended as of the
Effective Date as follows:
     1.1 Subsection 2.10 is hereby amended to read as set forth below:
          2.10 Increase of 5-Year Commitment. Borrower shall have the right to
increase the 5-Year Commitment (“Commitment Increase”) from time to time by an
amount of up to $400,000,000.00 in the aggregate; provided that each of the
following conditions has been satisfied: (a) no Event of Default or Potential
Default has occurred (or if a Potential Default or an Event of Default has
occurred, it has been waived in writing by the Administrative Agent pursuant to
the provisions of Section 15.10 hereof); (b) Borrower has submitted to the
Administrative Agent a written request for such Commitment Increase, specifying
(i) the aggregate dollar amount thereof, which shall be a minimum of
$50,000,000.00 and in increments of $1,000,000.00, (ii) the name of one or more
financial institutions or Farm Credit System Institutions (which, in any case,
may be an existing Syndication Party hereunder) that has committed to provide
funding of the Commitment Increase pursuant to the terms of, and as a
Syndication Party under, this Agreement (each a “Funding Source”), and (iii) the
amount of the Commitment Increase which each such Funding Source has committed
to provide, which must be a minimum of $10,000,000.00 and in increments of
$1,000,000.00; (c) each Funding Source has, unless it is at such time a
Syndication Party hereunder, executed an agreement in the form of Exhibit 2.10
hereto (“Adoption Agreement”); (d) the Administrative Agent has approved each
Funding Source as a Syndication Party hereunder (unless such Funding Source is
already a Syndication Party), which approval shall not be unreasonably withheld;
(e) each Funding Source has remitted to the Administrative Agent, by wire
transfer in accordance with the Wire Instructions, the amount directed by the
Administrative Agent so that such Funding Source will have funded its share
(based on such Funding Source’s Individual 5-Year Pro Rata Share as recalculated
as provided in clause (w) below in this Section) of all outstanding Advances
other than Bid Advances and Overnight Advances, to the extent not previously
funded by such Funding Source; and (f) Borrower has, if requested by such
Funding Source(s), executed such additional 5-Year Facility Notes payable to
such Funding Source(s) and in such amounts, as the Administrative Agent shall
require to reflect the Commitment Increase. Upon the satisfaction of each of the
foregoing conditions, (v) the 5-Year Commitment shall be automatically increased
by the amount of the Commitment Increase; (w) the Individual 5-Year Pro Rata
Share of each of the Syndication Parties, including the Funding Source(s), shall
be recalculated by the Administrative Agent to reflect the amount of the
Commitment Increase which each such Funding Source has committed to provide, and
the amount of the Commitment Increase; (x) the Funding Source(s) shall be
allocated a share of all existing 5-Year Advances, other than Bid Advances and
Overnight Advances, and any such amounts remitted pursuant to clause (e) above
shall be allocated among, and paid over to, those Persons who were Syndication
Parties prior to the Commitment Increase, based on their Individual 5-Year Pro
Rata Shares as they existed prior to the Commitment Increase, to reflect a
reduction in their share of outstanding 5-Year Advances (other than Bid Advances
and Overnight Advances); (y) to the extent that any Syndication Party is
entitled to recover Funding Losses on

2



--------------------------------------------------------------------------------



 



account of having been allocated any portion of the amounts remitted pursuant to
clause (e) above, Borrower shall pay to the Administrative Agent the amount of
such Funding Losses which the Administrative Agent shall then forward to such
Syndication Party; and (z) the Administrative Agent shall revise Schedule 1 to
reflect the Commitment Increase.
2. Conditions to Effectiveness of this Second Amendment. This Second Amendment
shall become effective on the date, not sooner than the Execution Date, on which
Borrower has satisfied, to the Administrative Agent’s sole discretion, each of
the following conditions precedent (“Effective Date”):
     2.1 Representations and Warranties. The representations and warranties of
Borrower shall be true and correct in all material respects on and as of the
Execution Date as though made on and as of such date.
          2.2 Execution of Loan Documents. The Administrative Agent shall have
received this Second Amendment executed by Borrower.
     2.3 Approval of Syndication Parties and Voting Participants. The
Administrative Agent shall have received the approval of this Second Amendment
by each of the Syndication Parties and Voting Participants as required under the
Credit Agreement.
     2.4 Payment of Fees and Expenses. Borrower shall have paid the
Administrative Agent, by wire transfer of immediately available federal funds
all fees required under the Credit Agreement, and all costs and expenses,
including legal fees, incurred by the Administrative Agent in connection with
the preparation, negotiation, and execution of this Second Amendment and the
other documents required in connection with this Second Amendment.
     2.5 No Event of Default. No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Execution Date of this Second
Amendment.
3. General Provisions.
     3.1 No Other Modifications. The Credit Agreement, as expressly modified
herein, shall continue in full force and effect and be binding upon the parties
thereto.
     3.2 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of Borrower, the Administrative Agent, and the Syndication
Parties, and their respective successors and assigns, except that Borrower may
not assign or transfer its rights or obligations hereunder.
     3.3 Definitions. Capitalized terms used, but not defined, in this Second
Amendment shall have the meaning set forth in the Credit Agreement.
     3.4 Severability. Should any provision of this Second Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this Second Amendment and all remaining provision of
this Second Amendment shall be fully enforceable.

3



--------------------------------------------------------------------------------



 



     3.5 Governing Law. To the extent not governed by federal law, this Second
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.
     3.6 Headings. The captions or headings in this Second Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Second Amendment.
     3.7 Counterparts. This Second Amendment may be executed by the parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto. Copies of documents or signature pages bearing original signatures, and
executed documents or signature pages delivered by a party by telefax,
facsimile, or e-mail transmission of an Adobe® file format document (also known
as a PDF file) shall, in each such instance, be deemed to be, and shall
constitute and be treated as, an original signed document or counterpart, as
applicable. Any party delivering an executed counterpart of this Second
Amendment by telefax, facsimile, or e-mail transmission of an Adobe® file format
document also shall deliver an original executed counterpart of this Second
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Second
Amendment.
[SIGNATURES APPEAR ON THE NEXT PAGE]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Second
Amendment to be executed as of the Effective Date.

              ADMINISTRATIVE AGENT:
 
            CoBank, ACB
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BORROWER:
 
            CHS Inc. a cooperative corporation formed under the laws of the
State of Minnesota
 
       
 
  By:    
 
       
 
  Name:   John Schmitz
 
  Title:   Executive Vice President and Chief Financial Officer
 
            SYNDICATION PARTIES:
 
            CoBank, ACB
 
       
 
  By:    
 
       
 
  Name:   Michael Tousignant
 
  Title:   Vice President
 
            The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch
 
       
 
  By:    
 
       
 
  Name:   Mr. Tsuguyuki Umene
 
  Title:   Deputy General Manager
 
            SunTrust Bank
 
       
 
  By:    
 
       
 
  Name:   Michel Odermatt
 
  Title:   Managing Director

5



--------------------------------------------------------------------------------



 



         
 
            Bank of America, N.A.
 
       
 
  By:    
 
       
 
  Name:   Daniel R. Petrik
 
  Title:   Senior Vice President
 
            Wells Fargo Bank, National Association
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            BNP Paribas
 
       
 
  By:    
 
       
 
  Name:   Marcie Weiss
 
  Title:   Managing Director
 
            Harris N. A.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
International” New York Branch
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

6



--------------------------------------------------------------------------------



 



              Deere Credit, Inc.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            U.S. Bank National Association
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            Natexis Banques Populaires
 
       
 
  By:    
 
       
 
  Name:   Stephen Jendras
 
  Title:   Vice President
 
            Fortis Capital Corp.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            The Bank of Nova Scotia
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            Calyon New York Branch
 
       
 
  By:    
 
       
 
  Name:   Lee E. Greve
 
  Title:   Managing Director, Deputy Manager

7



--------------------------------------------------------------------------------



 



              National City Bank of Indiana
 
       
 
  By:    
 
       
 
  Name:   Christopher A. Susott
 
  Title:   Vice President
 
            M&I Marshall & Ilsley Bank
 
       
 
  By:    
 
       
 
  Name:   Gary Sloan
 
  Title:   Vice President
 
            Farm Credit Services of America, PCA
 
       
 
  By:    
 
       
 
  Name:   Steven L. Moore
 
  Title:   Vice President
 
            ING Capital LLC
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            Comerica Bank
 
       
 
  By:    
 
       
 
  Name:   Timothy O’Rourke
 
  Title:   Vice President

8



--------------------------------------------------------------------------------



 



              AgStar Financial Services, PCA
 
       
 
  By:    
 
       
 
  Name:   Troy Mostaert
 
  Title:   Vice President
 
            HSH Nordbank AG New York Branch
 
       
 
  By:    
 
       
 
  Name:   David Lopez Menendez
 
  Title:   Senior Vice President
 
            LaSalle Bank National Association
 
       
 
  By:    
 
       
 
  Name:   Jeffery Ware
 
  Title:   Vice President
 
            Société Générale
 
       
 
  By:    
 
       
 
  Name:   Milissa Goeden
 
  Title:   Vice President
 
            Wachovia Bank, National Association
 
       
 
  By:    
 
       
 
  Name:   Clint Bryant
 
  Title:   Vice President
 
            AgFirst Farm Credit Bank
 
       
 
  By:    
 
       
 
  Name:   Bruce Fortner
 
  Title:   Vice President

9



--------------------------------------------------------------------------------



 



              U.S. AgBank
 
       
 
  By:    
 
       
 
  Name:   Travis W. Ball
 
  Title:   Vice President

10